Bullard, J.,

delivered the opinion of the court.
The plaintiff and appellant urges the reversal of the judgment of the court below, on the ground that an item of his account, of one hundred and seventy-one dollars and ninety-one cents, was disallowed, and, together with two others, reserved as the subject of future adjudication between the parties. This item consists of a remittance made by one Girodel, of Omoa, to the defendant, which is alleged ought to have been credited to the joint account of plaintiff and defendant.
It appears in evidence, that Le Blanc had purchased some goods here for Girodel, and paid for them. That afterwards a shipment was made to him on the joint account of the parties. Girodel sent goods to this place, which were sold, and the proceeds credited in account with Le Blanc. Le Blanc was instructed to sell them, and place the proceeds tp the credit of Girodel.
The evidence does not satisfy us, that at the time the remittance was made, Girodel was indebted on any other 'account than the original purchase made for him by the defendant. It is not shown that the goods shipped for the joint account of the parties had yet been sold. If only one debt was due at the time, the payment can be imputed to no other.
The Supreme remand "a* ease and order a supplementary account to be filed, which was not asked for by the courtlnSSbelow Such an order could only be made by an amendment.
The appellant prays the court to remand the case, with an order that the defendant file a supplementary account within a lUxiited period, or, in default thereof, that judgment be rendered against him for the amount of the suspended items. We think this cannot be done. Such an order was not asked in the court below, and could only be done by an amendment. All the rights of the plaintiff are reserved by 4 ° 1 . ^ the judgment which is, in that respect, sufficiently liberal.
^ *s’ fheref°reJ ordered, adjudged and decreed, that the judgment of the District Court, be affirmed with costs. J